969 A.2d 1121 (2009)
198 N.J. 599
In the Matter of Charles E. AUSTIN, an Attorney at Law.
D-92 September Term 2008
Supreme Court of New Jersey.
May 6, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *1122 08-309, concluding that CHARLES E. AUSTIN of ORANGE, who was admitted to the bar of this State in 1996, should be reprimanded for violating RPC 1.15(d) (recordkeeping violations), RPC 5.5(a) (practicing law while ineligible), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that CHARLES E. AUSTIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.